Exhibit 10.11
 
Litigation Trust Agreement and Declaration of Trust
 
This litigation trust agreement and declaration of trust (the “Agreement”),
dated as of February 22, 2011, is made by and among Jennifer Convertibles, Inc.
and each of its direct and indirect subsidiaries (collectively, “Debtors”),
Debtors and Debtors in possession, and KDW Restructuring & Liquidation Services
LLC (“Trustee,” and together with the Debtors, “Parties”).
 
Recitals
A           On July 18, 2010, each of the Debtors filed a voluntary petition for
relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”).
 
B           On July 23, 2010, the Office of the United States Trustee appointed
(Docket No. 77) the Official Committee of Unsecured Creditors of the Debtors
(“Committee”).
 
C           On January 24, 2011, the Debtors filed the Second Amended Joint
Chapter 11 Plan of Reorganization for Jennifer Convertibles, Inc. and Its
Affiliated Debtors (as amended, supplemented or otherwise modified from time to
time, “Plan”) (Docket No. 466).
 
D           On February 8, 2011, the Bankruptcy Court entered an order
(“Confirmation Order”) (Docket No. 491) confirming the Plan, which became
effective on February 22, 2011 (“Effective Date”).
 
E           The Plan provides for the establishment of the Trust (“Trust”)
effective on the Effective Date of the Plan.
 
F           The Confirmation Order provides for the appointment of the Trustee
as Litigation Trustee of the Trust, and the Plan and this Agreement provide for
the appointment as necessary of any successor Litigation Trustee of the Trust.
 
 
 

--------------------------------------------------------------------------------

 
 
G           The Trust is established for the benefit of the holder of the Megnu
Unsecured Claim and the holders of General Unsecured Claims (collectively,
“Beneficiaries”).
 
H           The Trust is established for the purpose of collecting, holding,
administering, distributing, and liquidating the Trust Assets (defined below)
for the benefit of the Beneficiaries in accordance with the terms and conditions
of this Agreement and the Plan and with no objective to continue or engage in
the conduct of a trade or business, except to the extent necessary to, and
consistent with, the Plan and liquidating purpose of the Trust.
 
I           Pursuant to the Plan, the Debtors, Trust, Trustee, and Beneficiaries
are required to treat, for all federal income tax purposes, the transfer of the
Litigation Trust Fund to the Trust as a transfer of the Litigation Trust Fund by
the Debtors to the Beneficiaries in satisfaction of their Allowed Claims,
followed by a transfer of the Litigation Trust Fund by the Beneficiaries to the
Trust in exchange for the beneficial interest herein, and to treat the
Beneficiaries as the grantors and owners of the Trust for federal income tax
purposes.
 
J           Pursuant to the Plan, the Trust is intended for federal income tax
purposes (i) to be treated as a grantor trust within the meaning of sections
671-677 of the Internal Revenue Code of 1986, as amended (“IRC”), and also (ii)
to qualify as a liquidating trust within the meaning of Treasury Regulation
section 301.7701-4(d).
 
K           In accordance with the Plan, the Trust is further intended to be
exempt from the requirements of (i) pursuant to section 1145 of the Bankruptcy
Code, the Securities Exchange Act of 1933, as amended, and any applicable state
and local laws requiring registration of securities, and (ii) the Investment
Company Act of 1940, as amended, pursuant to sections 7(a) and 7(b) of that Act
and section 1145 of the Bankruptcy Code.
 
 
2

--------------------------------------------------------------------------------

 
 
NOW, THEREFOR, in accordance with the Plan and the Confirmation Order, and in
consideration of the premises, and the mutual covenants and agreements of the
Parties contained in the Plan and herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
affirmed, the Parties agree and declare as follows:
 
Declaration of Trust
 
The Debtors and the Trustee enter into this Agreement to effectuate the
Distribution of the Litigation Trust Fund to the Beneficiaries pursuant to the
Plan and the Confirmation Order;
 
Pursuant to sections 6.02, 6.04, 7.01, 9.01, 9,03, and 9.04 of the Plan,
paragraphs 12 and 16 of the Confirmation Order, and section 2.3 of this
Agreement, all right, title, and interest in, under, and to the Litigation Trust
Fund shall be absolutely and irrevocably assigned to the Trust and to its
successors in trust and its successors and assigns;
 
TO HAVE AND TO HOLD unto the Trustee and its successors in trust; and
 
IT IS HEREBY FURTHER COVENANTED AND DECLARED, that the Litigation Trust Fund and
all other property held from time to time by the Trust under this Agreement and
any proceeds thereof and earnings thereon (collectively, “Trust Assets”) are to
be held by the Trust and applied on behalf of the Trust by the Trustee on the
terms and conditions set forth herein, solely for the benefit of the
Beneficiaries and for no other party.
 
ARTICLE I

 
Recitals, Plan Definitions, and Interpretation
 
1.1           Recitals.  The Recitals are incorporated into and made terms of
this Agreement.
 
1.2           Use of Plan Definitions.  All terms which are used in this
Agreement and not defined herein shall have the same meaning set forth in the
Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
1.3           Interpretation; Headings.  All references herein to specific
provisions of the Plan or Confirmation Order are without exclusion or limitation
of other applicable provisions of the Plan or Confirmation Order.  Words
denoting the singular number shall include the plural number and vice versa, and
words denoting one gender shall include the other gender.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the provisions of this Agreement.
 
1.4           Conflict Among Plan Documents.  Sections 9.09 and 15.14 of the
Plan govern any conflict or inconsistency between or among the Plan,
Confirmation Order, and this Agreement.
 
ARTICLE II
 
Establishment of Trust
 
2.1           Effectiveness of Agreement; Name of Trust.  This Agreement shall
become effective on the Effective Date.  The Trust shall be officially known as
the “Jennifer Convertibles Litigation Trust.”
 
2.2           Purpose of Trust.  The Debtors and the Trustee, pursuant to the
Plan and in accordance with title 11 of the United States Code (the “Bankruptcy
Code”), hereby create the Trust for the primary purpose of collecting, holding,
administering, distributing and liquidating the Trust Assets for the benefit of
the Beneficiaries in accordance with the terms and conditions of this Agreement
and the Plan, and with no objective to continue or engage in the conduct of a
trade or business, except to the extent reasonably necessary to, and consistent
with, the liquidating purpose of the Trust.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3           Transfer of Trust Assets.
 
2.3.1           Conveyance of Litigation Trust Fund.  The Debtors hereby grant,
release, assign, transfer, convey and deliver, on behalf of the Beneficiaries,
the Trust Assets, including the Litigation Trust Fund, to the Trust as of the
Effective Date in trust for the benefit of the Beneficiaries to be administered
and applied as specified in this Agreement and the Plan.  The Debtors shall,
from time to time, as and when reasonably requested by the Trustee, execute and
deliver or cause to be executed and delivered all such documents (in recordable
form where necessary or appropriate) and the Debtors shall take or cause to be
taken such further action as the Trustee may reasonably deem necessary or
appropriate, to vest or perfect in the Trust or confirm to the Trustee title to
and possession of the Trust Assets.  The Trustee shall have no duty to arrange
for any of the transfers contemplated under this Agreement or by the Plan or to
ensure their compliance with the terms of the Plan and the Confirmation Order,
and shall be conclusively entitled to rely on the legality and validity of such
transfers.
 
2.3.2           Title to Trust Assets.  Pursuant to the Plan, all of the
Debtors' right, title and interest in and to the Trust Assets, including all
such assets held or controlled by third parties, are automatically vested in the
Trust on the Effective Date, free and clear of all liens, claims, encumbrances
and other interests, and such transfer is on behalf of the Beneficiaries to
establish the Trust.  The Trust shall be authorized to obtain possession or
control of, liquidate, and collect all of the Trust Assets in the possession or
control of third parties and pursue all of the Litigation Trust Causes of
Action.  On the Effective Date, the Trust shall stand in the shoes of the
Debtors for all purposes with respect to the Trust Assets and administration of
the Mengnu Unsecured Claim and General Unsecured Claims.  To the extent any law
or regulation prohibits the transfer of ownership of any of the Trust Assets
from the Debtors to the Trust and such law is not superseded by the Bankruptcy
Code, the Trust’s interest shall be a lien upon and security interest in such
Trust Assets, in trust, nevertheless, for the sole use and purposes set forth in
section 2.2, and this Agreement shall be deemed a security agreement granting
such interest thereon without need to file financing statements or
mortgages.  By executing this Agreement, the Trustee on behalf of the Trust
hereby accepts all of such property as Trust Assets, to be held in trust for the
Beneficiaries, subject to the terms of this Agreement and the Plan.
 
 
5

--------------------------------------------------------------------------------

 
 
2.4           Cooperation of Debtors.  The Reorganized Debtors shall cooperate
with the Trust and Trustee as set forth in section 9.05(d) of the Plan,
including undertaking such cooperation with respect to all of the assets
comprising the Litigation Trust Fund and to the Trust and Trustee’s evaluation
and pursuit of Objections to General Unsecured Claims.  Such cooperation shall
include, but not be limited to providing the Trust with (i) reasonably prompt
access to any information the Trust reasonably requests in connection with its
pursuit of Objections to General Unsecured Claims or its prosecution of
Litigation Trust Causes of Action; and (ii) reasonable access to employees of
the Reorganized Debtors with knowledge regarding the General Unsecured Claims or
Litigation Trust Causes of Action.  On or prior to the Effective Date, the
Debtors shall provide the Trustee with an updated claim register and a
reasonably detailed written report of the status of any previously filed and
still pending claim Objection and the status of any reconciliations of claims.
 
2.5           No Retention of Excess Cash.  Notwithstanding anything in this
Agreement to the contrary, under no circumstances shall the Trust or Trustee
retain cash or cash equivalents in excess of a reasonable amount to meet claims,
expenses, and contingent liabilities or to maintain the value of the Trust
Assets during liquidation and shall distribute all amounts not required to be
retained for such purposes to the Beneficiaries as promptly as reasonably
practicable in accordance with the Plan and this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
2.6           Acceptance by Trustee.  The Trustee accepts its appointment as
Litigation Trustee of the Trust.
 
ARTICLE III

 
Administration of Trust
 
3.1           Rights, Powers and Privileges of Trustee Generally.  Except as
otherwise provided in this Agreement, the Plan, or the Confirmation Order, as of
the date that the Trust Assets are transferred to the Trust, the Trustee on
behalf of the Trust may control and exercise authority over the Trust Assets,
over the acquisition, management and disposition thereof, and over the
management and conduct of the affairs of the Trust.  In administering the Trust
Assets, the Trustee shall endeavor not to unduly prolong the Trust’s duration,
with due regard that undue haste in the administration of the Trust Assets may
fail to maximize value for the benefit of the Beneficiaries and otherwise be
imprudent and not in the best interests of the Beneficiaries.
 
3.1.1           Power to Contract.  In furtherance of the purpose of the Trust,
and except as otherwise specifically restricted in the Plan, Confirmation Order,
or this Agreement, the Trustee shall have the right and power on behalf of the
Trust to enter into any covenants or agreements binding the Trust, and to
execute, acknowledge and deliver any and all instruments that are necessary or
deemed by the Trustee to be consistent with and advisable in furthering the
purpose of the Trust.
 
 
7

--------------------------------------------------------------------------------

 
 
3.1.2           Ultimate Right to Act Based on Advice of Counsel or Other
Professionals.  The Trustee shall consult with the Advisory Committee as
required by Article VIII of this Agreement (if applicable), provided however,
that nothing in this Agreement shall be deemed to prevent the Trustee from
taking or refraining to take any action on behalf of the Trust that, based upon
the advice of counsel or other professionals, the Trustee determines it is
obligated to take or to refrain from taking in the performance of any fiduciary
or similar duty that the Trustee may owe the Beneficiaries or any other Person.
 
3.2           Powers of Trustee.  Without limiting the generality of the above
section 3.1, in addition to the powers granted in the Plan, the Trustee shall
have the power to take the following actions on behalf of the Trust and any
powers reasonably incidental thereto that the Trustee, in its reasonable
discretion, deems necessary or appropriate to fulfill the purpose of the Trust,
unless otherwise specifically limited or restricted by the Plan or this
Agreement:
 
3.2.1           hold legal title to the Trust Assets and to any and all rights
of the Debtors and the Beneficiaries in or arising from the Trust Assets;
 
3.2.2           receive, manage, invest, supervise, protect, and where
appropriate, cause the Trust to abandon the Trust Assets;
 
3.2.3           open and maintain bank accounts on behalf of or in the name of
the Trust;
 
3.2.4           cause the Trust to enter into any agreement or execute any
document or instrument required by or consistent with the Plan, the Confirmation
Order or this Agreement, and to perform all obligations thereunder;
 
3.2.5           subject to Article VIII of this Agreement (if applicable),
collect and liquidate all Trust Assets, including sale of the Tranche A Note and
Tranche C Note;
 
 
8

--------------------------------------------------------------------------------

 
 
3.2.6           protect and enforce the rights to the Trust Assets (including
any Litigation Trust Causes of Action) vested in the Trust and Trustee by this
Agreement by any method deemed appropriate, including, without limitation, by
judicial proceedings or otherwise;
 
3.2.7           investigate any Trust Assets including potential Litigation
Trust Causes of Action and any Objections to General Unsecured Claims, and cause
the Trust to seek the examination of any Person pursuant to Federal Rule of
Bankruptcy Procedure 2004;
 
3.2.8           cause the Trust to employ and pay professionals and other agents
and third parties pursuant to this Agreement;
 
3.2.9           cause the Trust to pay all of the Trust’s lawful expenses,
debts, charges, taxes and other liabilities, and make all other payments
relating to the Trust Assets;
 
3.2.10           subject to Article VIII of this Agreement (if applicable),
cause the Trust to pursue, commence, prosecute, compromise, settle, dismiss,
release, waive, withdraw, abandon, or resolve all Litigation Trust Causes of
Action;
 
3.2.11           subject to Article VIII of this Agreement (if applicable),
calculate and make all Distributions on behalf of the Trust to the Beneficiaries
provided for in, or contemplated by, the Plan and this Agreement;
 
3.2.12           subject to Article VIII of this Agreement (if applicable),
establish, adjust, and maintain reserves for Disputed Claims required to be
administered by the Trust;
 
3.2.13           cause the Trust to withhold from the amount distributable to
any Person the maximum amount needed to pay any tax or other charge that the
Trustee has determined, based upon the advice of its agents and/or
professionals, may be required to be withheld from such Distribution under the
income tax or other laws of the United States or of any state or political
subdivision thereof;
 
 
9

--------------------------------------------------------------------------------

 
 
3.2.14           in reliance solely upon the Debtors' schedules and the official
claims register maintained in the chapter 11 Case, review, and where
appropriate, cause the Trust to allow or object to Claims and, subject to
Article VIII of this Agreement (if applicable), supervise and administer the
Trust’s commencement, prosecution, settlement, compromise, withdrawal, or
resolution of all Objections to the Disputed Claims required to be administered
by the Trust;
 
3.2.15           in reliance initially solely upon the Debtors' schedules and
the official claims register maintained in the Chapter 11 Case, maintain on the
Trust’s books and records a register evidencing the beneficial interest herein
held by each Beneficiary;
 
3.2.16           cause the Trust to make all tax withholdings, file tax
information returns, file and prosecute tax refund claims, make tax elections by
and on behalf of the Trust, and file tax returns for the Trust as a grantor
trust under IRC section 671 and Treasury Income Tax Regulation section 1.671-4
pursuant to and in accordance with the Plan and Article VII hereof, and pay
taxes, if any, payable for and on behalf of the Trust; provided, however, that
notwithstanding any other provision of this Agreement, the Trustee shall have no
Personal responsibility for the signing or accuracy of the Debtors’ income tax
returns that are due to be filed after the Effective Date or for any tax
liability related thereto;
 
3.2.17           cause the Trust to abandon or donate to a charitable
organization any Trust Assets that the Trustee determines, after consulting with
the Advisory Committee (if applicable), to be too impractical to distribute to
Beneficiaries or of inconsequential value to the Trust and Beneficiaries;
 
 
10

--------------------------------------------------------------------------------

 
 
3.2.18           cause the Trust to send annually to Beneficiaries, in
accordance with the tax laws, a separate statement stating a Beneficiary’s
interest in the Trust and its share of the Trust's income, gain, loss, deduction
or credit, and to instruct all such Beneficiaries to report such items on their
federal tax returns;
 
3.2.19           cause the Trust to seek a determination of tax liability or
refund under section 505 of the Bankruptcy Code;
 
3.2.20           cause the Trust to establish such reserves for taxes,
assessments and other expenses of administration of the Trust as may be
necessary and appropriate for the proper operation of matters incident to the
Trust;
 
3.2.21           cause the Trust to purchase and carry all insurance policies
that the Trustee deems reasonably necessary or advisable and to pay all
associated insurance premiums and costs;
 
3.2.22           cause the Trust to invest any moneys held as Trust Assets in
accordance with the terms of section 3.5 hereof;
 
3.2.23           if any of the Trust Assets are situated in any state or other
jurisdiction in which the Trustee is not qualified to act as trustee, after
consulting with the Advisory Committee (if applicable), nominate and appoint a
Person duly qualified to act as trustee in such state or jurisdiction in
accordance with the terms of this Agreement;
 
3.2.24           undertake all administrative functions of the Trust, including
winding down and termination of the Trust;
 
 
11

--------------------------------------------------------------------------------

 
 
3.2.25           exercise, implement, enforce, and discharge all of the terms,
conditions, powers, duties, and other provisions of the Plan, the Confirmation
Order, and this Agreement; and
 
3.2.26           take all other actions consistent with the provisions of the
Plan that the Trustee deems reasonably necessary or desirable to administer the
Trust.
 
3.3           Exclusive Authority to Pursue Litigation Trust Causes of
Action.  The Trust shall have the exclusive right, power, and interest to
pursue, settle, waive, release, abandon, or dismiss the Litigation Trust Causes
of Action.  The Trust shall be the sole representative of the Estates under
section 1123(b)(3) of the Bankruptcy Code with respect to the Litigation Trust
Causes of Action.  Money judgments or awards in any D&O Action shall be treated
in accordance with section 9.05(h) of the Plan.  The Trust shall at all times
comply with, and shall not take any actions contrary to, sections 9.05(e)-(g) of
the Plan.
 
3.4           Administration of Tranche A and C Notes.  The Trust shall
administer the Tranche A Note and Tranche C Note for the sole benefit of
Beneficiaries that are holders of General Unsecured Claims.  The Trust shall
have the right to hold, collect, sell, and enforce the Tranche A and Tranche C
Notes and also perfect and enforce the liens securing the Notes.  The Trust
shall also have the right to enforce any applicable subordination of the Tranche
B and Tranche D Notes to the Tranche A and Tranche C Notes.
 
3.5           Abandonment.  If, in the Trustee’s reasonable judgment, but only
after consulting with the Advisory Committee (if applicable), any non-cash Trust
Assets cannot be sold in a commercially reasonable manner or the Trustee
believes in good faith that such property has inconsequential value to the Trust
or its Beneficiaries, the Trustee shall have the right to cause the Trust to
abandon or otherwise dispose of such property, including by donation of such
property to a charity.
 
 
12

--------------------------------------------------------------------------------

 
 
3.6           Responsibility for Megnu Unsecured Claim and General Unsecured
Claims; Objections to Disputed General Unsecured Claims.  As of the Effective
Date, the Trust shall become responsible for administering and paying
Distributions to the holders of the Megnu Unsecured Claim and General Unsecured
Claim as the Beneficiaries of the Trust.  As more fully set forth in section
8.01 of the Plan, the Trust shall have the exclusive right to object to the
allowance of any General Unsecured Claim on any ground and shall be entitled to
assert all defenses of the Debtors and their Estates.  The Trust shall also be
entitled to assert all of the Estates’ rights under section 558 of the
Bankruptcy Code with respect to General Unsecured Claims.  As more fully set
forth in section 8.04 of the Plan, the Trust may also seek estimation of any
General Unsecured Claim under and subject to section 502(c) of the Bankruptcy
Code.  The Trust shall not be entitled to object to the Mengnu Unsecured Claim.
 
3.7           Agents and Professionals.  The Trustee may, but shall not be
required to, consult with and retain attorneys, financial advisors, accountants,
appraisers, and other professionals the Trustee believes have qualifications
necessary to assist in the administration of the Trust, including professionals
previously retained by the Debtors and the Creditors’ Committee.  For the
avoidance of doubt, and without limitation of applicable law, nothing in this
Agreement shall limit the Trustee from engaging counsel or other professionals,
including the Trustee itself or the Trustee’s firm and their affiliates, to do
work for the Trust.  Subject to the requirements of  Article VIII of this
Agreement (if applicable), the Trustee may pay the reasonable salaries, fees and
expenses of such Persons out of the Trust Assets in the ordinary course of
business.
 
 
13

--------------------------------------------------------------------------------

 
 
3.8           Safekeeping and Investment of Trust Assets.  All moneys and other
assets received by the Trustee shall, until distributed or paid over as provided
herein and in the Plan, be held in trust for the benefit of the Beneficiaries,
but need not be segregated in separate accounts from other Trust Assets, unless
and to the extent required by law or the Plan.  The Trustee shall not be under
any obligation to invest Trust Assets.  Neither the Trust nor the Trustee shall
have any liability for interest or producing income on any moneys received by
them and held for Distribution or payment to the Beneficiaries, except as such
interest shall actually be received by the Trust or Trustee, which shall be
distributed as provided in the Plan.  Except as otherwise provided by the Plan,
the powers of the Trustee to invest any moneys held by the Trust, other than
those powers reasonably necessary to maintain the value of the assets and to
further the Trust’s liquidating purpose, shall be limited to powers to invest in
demand and time deposits, such as short-term certificates of deposit, in banks
or other savings institutions, or other temporary liquid investments, such as
treasury bills; provided, however, that the scope of permissible investments
shall be limited to include only those investments that a liquidating trust,
within the meaning of Treas. Reg. § 3.01.7701-4(d), may be permitted to hold
pursuant to the Treasury Regulations, or any modification of the IRS guidelines,
whether set forth in IRS rulings, IRS pronouncements, or otherwise.  For the
avoidance of doubt, the provisions of section 11-2.3 of the Estates, Power, and
Trusts Law of New York shall not apply to this Agreement.  Notwithstanding the
foregoing, the Trustee shall not be prohibited from engaging in any trade or
business on its own account, provided that such activity does not interfere or
conflict with the Trustee’s administration of the Trust.
 
 
14

--------------------------------------------------------------------------------

 
 
3.9           Maintenance and Disposition of Trust Records.  The Trustee shall
maintain accurate records of the administration of Trust Assets, including
receipts and disbursements and other activity of the Trust.  The books and
records maintained by the Trustee may be disposed of by the Trustee at the later
of (i) such time as the Trustee determines that the continued possession or
maintenance of such books and records is no longer necessary for the benefit of
the Trust or its Beneficiaries, or (ii) upon the termination of the Trust.
 
3.10           Reporting Requirements.  Within seventy-five (75) days after the
end of each calendar year, the Trustee shall prepare and distribute to any
Advisory Committee member and to any Beneficiary who, in writing, requests a
copy, an unaudited written annual report showing, without limitation, (i) the
estimated assets and liabilities of the Trust at the beginning and end of the
year, (ii) the cash position of the Trust at the beginning and end of the year,
(iii) the reserves held by the Trust at the beginning and end of the year, (iv)
the recoveries of the Trust for that year and cumulatively, (v) the operating
and professional expenses of the Trust for that year and cumulatively, (vi) the
Distributions made by the Trust that year and cumulatively, (vii) the number of
Disputed Claims still outstanding and their total asserted face amount, and
(viii) the number of still pending Litigation Trust Causes of Action and the
total amount of their demands.  The Trustee shall also prepare, file with the
Bankruptcy Court and serve upon the Office of the United States Trustee a
quarterly update every January 15th, April 15th, July 15th and October 15th
until the Trust is terminated, showing the Distributions made by the Trust for
that quarter.  In addition, the Trustee shall provide any Advisory Committee
member the information and reports they may reasonably request concerning Trust
administration.
 
 
15

--------------------------------------------------------------------------------

 
 
3.11           Conflicts of Interest.  Conflicts of interest of the Trustee will
be addressed by the Advisory Committee as set forth below in Article VIII (if
applicable).  If no Advisory Committee is established or serving, the Trustee
will appoint a disinterested Person to handle any matter where the Trustee has
identified a conflict of interest or the Bankruptcy Court, on motion of a party
in interest, determines one exists.  In the event the Trustee is unwilling or
unable to appoint a disinterested Person to handle any such matter, the
Bankruptcy Court, on notice and hearing, may do so.
 
3.12           No Bond Required; Procurement of Insurance. Notwithstanding any
state law to the contrary, the Trustee (including any successor Trustee) shall
be exempt from giving any bond or other security in any jurisdiction.  The
Trustee is hereby authorized to obtain all reasonable insurance coverage for
itself, its agents, representatives, employees or independent contractors,
including, without limitation, coverage with respect to the liabilities, duties
and obligations of the Trustee and its agents, representatives, employees or
independent contractors under this Agreement.
 
ARTICLE IV

 
Distributions
 
4.1           Distribution and Reserve of Trust Assets.  Following the transfer
of Trust Assets to the Trust, the Trustee shall make continuing efforts on
behalf of the Trust to collect, liquidate, and distribute all Trust Assets,
subject to the reserves required under the Plan.
 
4.1.1           Semi-Annual Distributions.  The Trustee shall cause the Trust to
distribute the Trust’s net Cash income and net Cash proceeds from the
liquidation of the Trust Fund at least semi-annually to the Beneficiaries,
except the Trust may retain an amount of net income and other Trust Assets
reasonably necessary to maintain the value of the Trust Assets or to meet
expenses, claims and contingent liabilities of the Trust and Trustee, and
retention of such amount may preclude Distributions to Beneficiaries.
 
 
16

--------------------------------------------------------------------------------

 
 
4.1.2           Reserves; Pooling of Reserved Funds.  Before any Distribution
can be made, the Trustee shall, in its reasonable discretion, establish,
supplement, and maintain reserves in an amount sufficient to meet any and all
expenses and liabilities of the Trust, including attorneys’ fees and expenses
and the fees and expenses of other professionals.  In accordance with section
8.05 of the Plan, the Trust shall also maintain as necessary a reserve for
Disputed Claims required to be administered by the Trust.  The Trustee need not
maintain the Trust’s reserves in segregated bank accounts and may pool funds in
the reserves with each other and other funds of the Trust; provided, however,
that the Trust shall treat all such reserved funds as being held in segregated
accounts in its books and records.
 
4.1.3           Distributions Net of Reserves and Costs.  Distributions shall be
made net of reserves in accordance with the Plan and also net of the actual and
reasonable costs of making the Distributions.
 
4.1.4           Right to Rely on Professionals.  Without limitation of the
generality of section 6.6 of this Agreement, in determining the amount of any
Distribution or reserves, the Trustee may rely and shall be fully protected in
relying on the advice and opinion of the Trust’s financial advisors,
accountants, or other professionals.
 
4.2           Method and Timing of Distributions.  Distributions to
Beneficiaries will be made from the Trust in accordance with the terms of the
Plan and this Agreement.  The Trust may engage disbursing agents and other
Persons to help make Distributions.
 
 
17

--------------------------------------------------------------------------------

 
 
4.3           Withholding from Distributions.  The Trustee, in its discretion,
may cause the Trust to withhold from amounts distributable from the Trust to any
Beneficiary any and all amounts as may be sufficient to pay the maximum amount
of any tax or other charge that has been or might be assessed or imposed by any
law, regulation, rule, ruling, directive, or other governmental requirement on
such Beneficiary or the Trust with respect to the amount to be distributed to
such Beneficiary.  The Trustee shall determine such maximum amount to be
withheld by the Trust in its sole, reasonable discretion and shall cause the
Trust to distribute to the Beneficiary any excess amount withheld.
 
4.4           Tax Identification Numbers.  The Trustee may require any
Beneficiary to furnish its taxpayer identification number as assigned by the
Internal Revenue Service and may condition any Distribution to any Beneficiary
upon receipt of such identification number.  If a Beneficiary does not timely
provide the Trustee with its taxpayer identification number in the manner and by
the deadline established by the Trustee, then the Distribution to such
Beneficiary shall become an unclaimed Distribution and shall be administered as
such under sections 4.5 and 4.6 of this Agreement and section 10.07 of the Plan.
 
4.5           Unclaimed and Undeliverable Distributions.  If any Distribution to
a Beneficiary is returned to the Trustee as undeliverable or is otherwise
unclaimed, no further Distributions to such Beneficiary shall be made unless and
until the Beneficiary claims the Distributions by timely notifying the Trustee
in writing of any information necessary to make the Distribution to the
Beneficiary in accordance with this Agreement, the Plan, and applicable law,
including such Beneficiary’s then-current address or taxpayer identification
number.  If the Beneficiary timely provides the Trustee such missing
information, all missed Distributions shall be made to the Beneficiary as soon
as is practicable, without interest.  Undeliverable or unclaimed Distributions
shall become Unclaimed Property as of the date that the Distributions would have
been made to the Beneficiaries entitled to the Distribution.
 
 
18

--------------------------------------------------------------------------------

 
 
4.5.1           No Responsibility to Attempt to Locate Beneficiaries.  The
Trustee may, in its sole discretion, attempt to determine a Beneficiary’s
current address or otherwise locate a Beneficiary, but nothing in this Agreement
or the Plan shall require the Trustee to do so.
 
4.6           Unclaimed Property.  The Trustee shall maintain all Unclaimed
Property in a reserve on its books for Unclaimed Property.  A Beneficiary may
claim Unclaimed Property by timely and properly providing, as may be required,
its then-current address, requesting reissuance of a check and timely cashing
it, supplying its taxpayer identification number, or other means acceptable to
the Trustee, in its sole discretion.  If one hundred and fifty (150) days passes
from the date a Distribution becomes Unclaimed Property without the Beneficiary
entitled to the Property claiming the Unclaimed Property in accordance with this
Agreement, the Unclaimed Property shall be deemed released from the reserve for
Unclaimed Property and thereby automatically become unrestricted Property of the
Trust.  Such unrestricted Property shall be part of the Trust Assets to be
administered in accordance with this Agreement and the Plan.
 
4.6.1           Disallowance of Claims; Cancellation of Corresponding Beneficial
Interests.  All Claims in respect of undeliverable or unclaimed Distributions
that have become unrestricted Property of the Trust, shall be deemed Disallowed
and expunged, and the corresponding beneficial interests in the Trust of the
Beneficiary holding such Disallowed Claims shall be deemed canceled.  The Holder
of any such Disallowed Claim shall no longer have any right, claim, or interest
in or to any Distributions in respect of such Disallowed Claims.  The Holder of
any such Disallowed Claim is forever barred, estopped, and enjoined from
receiving any Distributions under the Trust Agreement and from asserting such
Disallowed Claim against the Trust or Trustee.
 
 
19

--------------------------------------------------------------------------------

 
 
4.6.2           Inapplicability of Unclaimed Property or Escheat
Laws.  Unclaimed Property that becomes unrestricted Property of the Trust shall
not be subject to the unclaimed property or escheat laws of the United States,
any state, or any local governmental unit.
 
4.7           Voided Checks; Request for Reissuance.  Distribution checks issued
to Beneficiaries shall be null and void if not negotiated within ninety (90)
days after the date of issuance thereof.  Requests for reissuance of any check
shall be made in writing directly to the Trustee by the Beneficiary that was
originally issued such check.  All such requests shall be made promptly and in
time for the check to be reissued and cashed within one hundred and fifty (150)
days after the date of issuance of the original check.  The Beneficiary shall
bear all the risk that, and shall indemnify and hold the Trust and Trustee
harmless against any loss that may arise if, the Trustee does not reissue a
check promptly after receiving a request for its reissuance and the above
deadline for cashing a reissued check passes without the check being reissued or
cashed.  Distributions in respect of voided checks shall become unclaimed
Distributions as of the date of issuance of the checks and shall be administered
in accordance with sections 4.5 and 4.6 of this Agreement and section 10.07 of
the Plan.
 
4.8           Conflicting Claims.  If any conflicting claims or demands are made
or asserted with respect to the beneficial interest of a Beneficiary under this
Agreement, or if there is any disagreement between the assignees, transferees,
heirs, representatives or legatees succeeding to all or a part of such an
interest resulting in adverse claims or demands being made in connection with
such interest, then, in any of such events, the Trustee shall be entitled, in
its sole discretion, to refuse to comply with any such conflicting claims or
demands.
 
 
20

--------------------------------------------------------------------------------

 
 
4.8.1           In so refusing, the Trustee may elect to cause the Trust to make
no payment or Distribution with respect to the beneficial interest subject to
the conflicting claims or demand, or any part thereof, and to refer such
conflicting claims or demands to the Bankruptcy Court, which shall have
exclusive jurisdiction over resolution of such conflicting claims or
demands.  In so doing, neither the Trust nor the Trustee shall be or become
liable to any of such parties for their refusal to comply with any such
conflicting claims or demands, nor shall the Trust or Trustee be liable for
interest on any funds which may be so withheld.
 
4.8.2           The Trustee shall be entitled to refuse to act until either
(i) the rights of the adverse claimants have been adjudicated by a final order
of the Bankruptcy Court, or (ii) all differences have been resolved by a valid
written agreement among all such parties to the satisfaction of the Trustee,
which agreement shall include a complete release of the Trust and
Trustee.  Until the Trustee receives written notice that one of the conditions
of the preceding sentence is met, the Trustee may deem and treat as the absolute
owner under this Agreement of the beneficial interest in the Trust the
Beneficiary identified as the owner of that interest in the books and records
maintained by the Trustee.  The Trustee may deem and treat such Beneficiary as
the absolute owner for purposes of receiving Distributions and any payments on
account thereof for federal and state income tax purposes, and for all other
purposes whatsoever.
 
4.8.3           In acting or refraining from acting under and in accordance with
this section 4.8 of the Agreement, the Trustee shall be fully protected and
incur no liability to any purported claimant or any other Person pursuant to
Article VI of this Agreement.
 
4.9           Priority of Expenses of Trust.  The Trust must pay all of its
expenses before making Distributions.  The priority of expenses of the Trust and
any expenses of the Reorganized Debtors under sections 9.05 and 9.06 of the Plan
shall be governed by those sections of the Plan.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
Beneficiaries
 
5.1           Interest Beneficial Only.  The ownership of a beneficial interest
in the Trust shall not entitle any Beneficiary or the Debtors to any title in or
to the Trust Assets or to any right to call for a partition or division of such
assets or to require an accounting.
 
5.2           Ownership of Beneficial Interests Hereunder.  Each Beneficiary
shall own a beneficial interest herein which shall, subject to Section 4.1
herein and the Plan, be entitled to a Distribution in the amounts, and at the
times, set forth in the Plan.
 
5.3           Evidence of Beneficial Interest.  Ownership of a beneficial
interest in the Trust Assets shall not be evidenced by any certificate,
security, or receipt or in any other form or manner whatsoever, except as
maintained on the books and records of the Trust by the Trustee.
 
5.4           No Right to Accounting.  Without limitation of the reporting
requirements under Section 3.10 of this Agreement, neither the Beneficiaries nor
their successors, assigns, creditors, or any other Person shall have any right
to an accounting by the Trustee, and the Trustee shall not be obligated to
provide any accounting to any Person.  Nothing in this Agreement is intended to
require the Trustee at any time or for any purpose to file any accounting or
seek approval of any court with respect to the administration of the Trust or as
a condition for making any advance, payment, or Distribution out of proceeds of
Trust Assets.
 
5.5           No Standing.  Except as expressly provided in this Agreement, a
Beneficiary shall not have standing to direct or to seek to direct the Trust or
Trustee to do or not to do any act or to institute any action or proceeding at
law or in equity against any Person upon or with respect to the Trust Assets.
 
 
22

--------------------------------------------------------------------------------

 
 
5.6           Requirement of Undertaking.  The Trustee may request the
Bankruptcy Court to require, in any suit for the enforcement of any right or
remedy under this Agreement, or in any suit against the Trustee for any action
taken or omitted by it as Trustee, the filing by any party litigant in such suit
of an undertaking to pay the costs of such suit, including reasonable attorneys’
fees, against any party litigant in such suit; provided, however, that the
provisions of this Section 5.6 shall not apply to any suit by the Trustee.
 
5.7           Limitation on Transferability.  It is understood and agreed that
the beneficial interests herein shall be non-transferable and non-assignable
during the term of this Agreement except by operation of law.  An assignment by
operation of law shall not be effective until appropriate notification and proof
thereof is submitted to the Trustee, and the Trustee may continue to cause the
Trust to pay all amounts to or for the benefit of the assigning Beneficiaries
until receipt of proper notification and proof of assignment by operation of
law.  The Trustee may rely upon such proof without the requirement of any
further investigation.
 
5.8           Exemption from Registration.  The rights of the Beneficiaries
arising under this Trust Agreement may be deemed “securities” under applicable
law.  However, such rights have not been defined as “securities” under the Plan
because (i) the parties hereto intend that such rights shall not be securities,
and (ii) if the rights arising under the Trust Agreement in favor of the
Beneficiaries are deemed to be “securities,” the exemption from registration
under Section 1145 of the Bankruptcy Code is intended to be applicable to such
securities.  No party to this Trust Agreement shall make a contrary or different
contention.
 
5.9           Delivery of Distributions.  Subject to the terms of this
Agreement, the Trustee shall cause the Trust to make Distributions to
Beneficiaries in the manner provided in the Plan.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
Third Party Rights and Limitation of Liability
 
6.1           Parties Dealing With the Trustee.  In the absence of actual
knowledge to the contrary, any Person dealing with the Trust or the Trustee
shall be entitled to rely on the authority of the Trustee or any of the
Trustee’s agents to act in connection with the Trust Assets.  There is no
obligation on any Person dealing with the Trustee to inquire into the validity
or expediency or propriety of any transaction by the Trustee or any agent of the
Trustee.
 
6.2           Limitation of Trustee’s Liability.
 
6.2.1           In exercising the rights granted herein, the Trustee shall
exercise the Trustee’s best judgment, to the end that the affairs of the Trust
shall be properly managed and the interests of all of the Beneficiaries
safeguarded.  But, notwithstanding anything herein to the contrary, neither the
Trustee, any member of the Advisory Committee (if applicable), nor their
respective firms, companies, affiliates, partners, officers, directors, members,
employees, professionals, advisors, attorneys, financial advisors, investment
bankers, disbursing agents, or agents, and any of such Person’s successors and
assigns shall incur any responsibility or liability by reason of any error of
law or fact or of any matter or thing done or suffered or omitted to be done
under or in connection with this Agreement, whether sounding in tort, contract,
or otherwise, except for fraud, gross negligence, willful misconduct or criminal
conduct of the Person asserting this provision that is found by a final judgment
(not subject to further appeal or review) of a court of competent jurisdiction
to be the direct and primary cause of loss, liability, damage, or expense
suffered by the Trust.  In no event shall the Trustee be liable for indirect,
punitive, special, incidental or consequential damage or loss (including but not
limited to lost profits) whatsoever, even if the Trustee has been informed of
the likelihood of such loss or damages and regardless of the form of
action.  Any liability of the Trustee under this Agreement shall be limited to
the amount of compensation received by the Trustee hereunder.  Without limiting
the foregoing, the Trustee shall be entitled to the benefits of the exculpation
and limitation of liability provisions set forth in the Plan and Confirmation
Order, including, but not limited to section 9.05 and Article XII of the
Plan.  With respect to any attorneys retained by the Trust, nothing in the
Agreement is intended to controvert, and this Agreement shall not be construed
to be inconsistent with, Rule 1.8(h) of the New York Rules of Professional
Conduct.
 
 
24

--------------------------------------------------------------------------------

 
 
6.2.2           This Agreement expressly incorporates the last paragraph of
Section 12.08 of the Plan as is not intended to limit any claims or actions that
the United States Government or any of its agencies or any State or local
authority may have or assert, in their capacity as regulators, and not
Beneficiaries of the Trust, against the Trust, the Trustee, any member of the
Advisory Committee (if applicable), and their respective firms, companies,
affiliates, partners, officers, directors, members, employees, professionals,
advisors, attorneys, financial advisors, investment bankers, disbursing agents,
or agents, and any of such Person’s successors and assigns.
 
6.3           No Liability for Acts of Predecessors.  No successor Trustee shall
be in any way responsible for the acts or omissions of any Trustee in office
prior to the date on which such successor becomes the Trustee, unless a
successor Trustee expressly assumes such responsibility.
 
6.4           No Implied Obligations.  The Trustee shall not be liable except
for the performance of such duties and obligations as are specifically set forth
herein, and no implied covenants or obligations shall be read into this
Agreement against the Trustee.
 
 
25

--------------------------------------------------------------------------------

 
 
6.5           No Liability for Good Faith Error of Judgment.  The Trustee shall
not be liable for any error of judgment made in good faith, unless it shall be
finally determined by a final judgment of a court of competent jurisdiction (not
subject to further appeal or review) that the Trustee was grossly negligent in
ascertaining the pertinent facts.
 
6.6           Reliance by Trustee on Documents or Advice of Counsel or Other
Persons.  Except as otherwise provided herein, the Trustee may rely and shall be
protected in acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order or other paper or document
believed by the Trustee to be genuine and to have been signed or presented by
the proper party or parties.  The Trustee also may engage and consult with legal
counsel for the Trust and other agents and advisors and shall not be liable for
any action taken, omitted, or suffered by the Trust or Trustee in reliance upon
the advice of such counsel, agents, or advisors.  The Trustee shall have the
right at any time to seek instructions from the Bankruptcy Court concerning the
administration or disposition of the Trust Assets.
 
6.7           No Personal Obligation for Trust Liabilities.  Persons dealing
with the Trustee shall have recourse only to the Trust Assets to satisfy any
liability incurred by the Trustee to any such Person in carrying out the terms
of this Agreement, and the Trustee shall have no Personal, individual obligation
to satisfy any such liability.
 
6.8           Indemnification.  The Trustee and the members of the Advisory
Committee (if applicable), and their respective firms, companies, affiliates.
partners, officers, directors, members, employees, professionals, advisors,
attorneys, financial advisors, investment bankers, disbursing agents, or agents
and any of such parties’ successors and assigns (collectively, the “Indemnified
Parties” and each, an “Indemnified Party”) shall be defended, held harmless, and
indemnified by the Trust and receive reimbursement from and against any and all
loss, liability, expense (including counsel fees), or damage of any kind, type
or nature, whether sounding in tort, contract, or otherwise, that the
Indemnified Parties may incur or sustain in the exercise or performance of any
of the Trustee’s or Advisory Committee’s powers and duties under this Agreement,
or in the rendering of services by the Indemnified Party to the Trust, Trustee,
or Advisory Committee to the fullest extent permitted by applicable law (the
“Indemnified Conduct”), except if such loss, liability, expense or damage is
finally determined by a final judgment (not subject to further appeal or review)
of a court of competent jurisdiction to result directly and primarily from the
fraud, gross negligence, or willful misconduct of the Indemnified Party
asserting this provision.  The amounts necessary for such indemnification and
reimbursement shall be paid by the Trust out of the Trust Assets.  The Trustee
shall not be Personally liable for the payment of any Trust expense or claim or
other liability of the Trust, and no Person shall look to the Trustee or other
Indemnified Parties Personally for the payment of any such expense or liability.
 
 
26

--------------------------------------------------------------------------------

 
 
6.9           Confirmation of Survival of Provisions.  Without limitation in any
way of any provision of this Agreement, the provisions of this Article VI shall
survive the death, dissolution, liquidation, resignation, replacement, or
removal, as may be applicable, of the Trustee, or the termination of the Trust
or this Agreement, and shall inure to the benefit of the Trustee’s and the
Indemnified Parties’ heirs and assigns.
 
ARTICLE VII

 
Tax Matters
 
7.1           Tax Treatment of Trust.  Pursuant to and in accordance with the
Plan, for all federal income tax purposes, the Debtors, the Beneficiaries, the
Trustee and the Trust shall treat the Trust as a liquidating trust within the
meaning of Treasury Income Tax Regulation Section 301.7701-4(d) and IRS Revenue
Procedure 94-45, 1994-2 C.B. 124 and transfer of the Trust Assets to the Trust
shall be treated as a transfer of the Trust Assets by the Debtors to the
Beneficiaries in satisfaction of their Allowed Claims, followed by a transfer of
the Trust Assets by the Beneficiaries to the Trust in exchange for their pro
rata beneficial interests in the Trust.  The Beneficiaries shall be treated as
the grantors and owners of the Trust for federal income tax purposes.
 
 
27

--------------------------------------------------------------------------------

 
 
7.2           Annual Reporting and Filing Requirements.  Pursuant to and in
accordance with the terms of the Plan and this Agreement, the Trustee shall file
tax returns for the Trust as a grantor trust pursuant to Treasury Income Tax
Regulation Section 1.671-4(a).
 
7.3           Treatment of Reserves for Disputed Claims as Disputed Ownership
Fund.  The Trustee may, at the Trust’s sole discretion, file a tax election to
treat any and all reserves for disputed claims as a Disputed Ownership Fund
(“DOF”) within the meaning of Treasury Income Tax Regulation Section 1.468B-9
for federal income tax purposes rather than to tax such reserve as a part of the
Trust.  If such an election were made, the Trust would comply with all federal
and state tax reporting and tax compliance requirements of the DOF, including
but not limited to the filing of a separate federal tax return for the DOF and
the payment of federal and/or state income tax due.
 
7.4           Valuation of Trust Assets.  After the Effective Date, but in no
event later than the due date for timely filing of the Trust's first federal
income tax return (taking into account applicable tax filing extensions), the
Trustee shall (a) determine the fair market value of the Trust Assets as of the
Effective Date, based on the Trustee’s good faith determination, (b) advise the
Advisory Committee (if applicable) of such valuation, and (c) establish
appropriate means to apprise the Beneficiaries of such valuation.  The valuation
shall be used consistently by all parties (including, without limitation, the
Debtors, the Trust, the Trustee, and the Beneficiaries) for all federal income
tax purposes.
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
Advisory Committee (If Appointed)
 
8.1           Advisory Committee.  The members of the Committee shall appoint an
advisory committee (“Advisory Committee”) to consult with the Trustee and
oversee the administration of the Trust.  Except as the Trustee may otherwise
agree, such appointment must be made within thirty days after the Effective
Date.
 
8.2           Composition of Advisory Committee.  The Advisory Committee must,
at all times, have an odd number of members and its affairs shall be governed by
majority vote.
 
8.3           Reimbursement of Advisory Committee Expenses.  The Trustee shall
pay from the Trust Assets all reasonable costs and expenses, including
attorneys’ fees, of members of the Advisory Committee.  The Bankruptcy Court
shall hear and finally determine any dispute arising out of this section.
 
8.4           Limitations on Trustee’s Actions; Mode of
Consulting.  Notwithstanding anything to the contrary contained in this
Agreement or the Plan, the Trustee’s discretion to cause the Trust to settle
Claims and Litigation Trust Causes of Action, dispose of Trust Assets, and
retain and compensate professionals shall be subject to the limitations
contained in this Article VIII.  The Trustee may, but need not consult with the
Advisory Committee when such limitations do not apply or the matters are
unrelated to those limitations.  The Trustee may satisfy its obligation to
consult with members of the Advisory Committee by providing them one week’s
written notice of proposed actions by e-mail or other means and, if necessary,
discussing any concerns of an Advisory Committee member with the member.  If a
majority of the Advisory Committee disagrees with the Trustee’s proposed action,
the Trustee may, but is not required to, seek direction, on notice and hearing,
from the Bankruptcy Court on how to proceed.
 
 
29

--------------------------------------------------------------------------------

 
 
8.5           Distributions.  Before causing the Trust to make a Distribution,
the Trustee shall consult with the Advisory Committee about the amount of the
Distribution and the reserves.
 
8.6           Sale, Abandonment, or Other Disposition of Notes.  The Trustee
shall consult with the Advisory Committee about any marketing, sale,
abandonment, or other disposition of the Notes or other Trust Assets.
 
8.7           Resolution of Disputed Claims.  The Trustees shall consult with
the Advisory Committee about the settlement of a Disputed Claim when the
disputed amount of the Claim is more than $300,000.
 
8.8           Settlement of Litigation Trust Causes of Action.  The Trustee
shall consult with the Advisory Committee about the settlement of a Litigation
Trust Cause of Action when the disputed amount of any such Litigation Trust
Cause of Action is more than $300,000.  For purposes of determining the disputed
amount of preference Avoidance Actions under section 547 of the Bankruptcy Code,
the disputed amount shall consist of the total preferential transfers to the
defendant minus the Trustee’s good faith estimate of the transfers protected by
the contemporaneous exchange, subsequent new value, and ordinary course of
business defenses of section 547.
 
8.9           Compensation of Professionals.  The Trustee shall consult with the
Advisory Committee when a professional’s monthly bill is more than $50,000 and
shall provide copies of any bill or invoice of professionals to any Advisory
Committee member that requests a copy.
 
 
30

--------------------------------------------------------------------------------

 
 
8.10           Trustee’s Conflict of Interest.  The Trustee shall disclose to
the Advisory Committee any conflicts of interest that the Trustee has with
respect to any matter arising during administration of the Trust.  In the event
that the Trustee cannot take any action, including without limitation the
prosecution of any Litigation Trust Causes of Action or the Objection to any
Claim, by reason of an actual or potential conflict of interest, the Advisory
Committee acting by majority shall be authorized to take any such action(s) in
the Trustee’s place and stead, including without limitation the retention of
professionals (which may include professionals retained by the Trustee) for the
purpose of taking such actions.
 
8.11           Appointment of Supplemental Trustee.  The Trustee shall consult
with the Advisory Committee before appointing any Supplemental Trustee (defined
below) under section 9.9 of this Agreement and removing and replacing any
Supplemental Trustee under that provision.
 
8.12           Resignation of Advisory Committee Member.  A member of the
Advisory Committee may resign at any time on notice (including e-mailed notice)
to the other Advisory Committee members and the Trustee.  The resignation shall
be effective on the later of (i) the date specified in the notice delivered to
the other Advisory Committee members and the Trustee, or (ii) the date that is
thirty days (30) after the date such notice is delivered.
 
8.13           Appointment of Replacement Advisory Committee Members.  In the
event that the resignation, death, incapacity, or removal of a member of the
Advisory Committee causes the Advisory Committee to fail to satisfy the
requirements of section 8.2 of this Agreement, the Trustee shall nominate and
the remaining members of Advisory Committee shall approve, by a majority vote,
an additional member of the Advisory Committee.
 
 
31

--------------------------------------------------------------------------------

 
 
8.14           Absence of Advisory Committee.  In the event no one is willing to
serve on the Advisory Committee for a period of thirty (30) consecutive days,
then the Trustee may, during such vacancy and thereafter, ignore any reference
in this Agreement, the Plan, or the Confirmation Order to an Advisory Committee,
and all references to the Advisory Committee’s rights and responsibilities in
the Plan, this Agreement and the Confirmation Order will be null and void.
 
ARTICLE IX

 
Selection, Removal, replacement, and Compensation of Trustee
 
9.1           Initial Trustee.  The Trustee has been selected by the Committee
and is appointed effective as of the Effective Date.  The initial trustee shall
be the Trustee.
 
9.2           Term of Service.  The Trustee shall serve until (a) the completion
of the administration of the Trust Assets and the Trust, including the winding
up of the Trust, in accordance with this Agreement and the Plan, (b) termination
of the Trust in accordance with the terms of this Agreement and the Plan, or (c)
the Trustee’s resignation, death, incapacity or removal.  In the event the
Trustee’s appointment terminates by reason of death, dissolution, liquidation,
resignation or removal, the Trustee shall be immediately compensated for all
reasonable fees and expenses accrued through the effective date of termination,
whether or not previously invoiced.  The provisions of Article VI of this
Agreement shall survive the resignation or removal of any Trustee.
 
9.3           Removal of Trustee.  Any Person serving as Trustee may be removed
at any time for cause.  Any party in interest, upon motion and proper notice to
the Trustee, may request a hearing before the Bankruptcy Court for entry of an
order removing the Trustee for cause.
 
 
32

--------------------------------------------------------------------------------

 
 
9.4           Resignation of Trustee.  The Trustee may resign at any time.  In
the event of a resignation, the resigning Trustee shall render to the Advisory
Committee (if applicable) and the U.S. Trustee a full and complete accounting of
monies and assets received, disbursed, and held during the term of office of
that Trustee.  The resignation shall be effective on the latest of (i) the date
specified in the notice delivered to the Advisory Committee (if applicable) and
the U.S. Trustee, (ii) the date that is thirty days (30) after the date such
notice is delivered, or (iii) the date the accounting described in the preceding
sentence is transmitted to the Advisory Committee (if applicable) and U.S.
Trustee by first class mail, postage pre-paid, hand delivery, or overnight
delivery.
 
9.5           Appointment of Successor Trustee.  Upon the resignation, death,
incapacity, or removal of a Trustee, the Advisory Committee (if applicable)
shall appoint a successor Trustee, whose appointment shall be subject to
approval by the Bankruptcy Court.  If no Advisory Committee is formed or
serving, the Trustee shall appoint its successor, whose appointment shall be
subject to approval by the Bankruptcy Court.  If the Advisory Committee (if
applicable) or Trustee is unable or unwilling to appoint a successor Trustee,
the Bankruptcy Court shall do so.  Any successor Trustee so appointed shall
consent to and accept its appointment as successor Trustee, which may be done by
e-mail or through acquiescence in not objecting to a motion for approval of its
appointment as successor Trustee.  Any successor Trustee may be appointed to
serve only on an interim basis.
 
9.6           Powers and Duties of Successor Trustee.  A successor Trustee shall
have all the rights, privileges, powers, and duties of its predecessor under
this Agreement, the Plan, and Confirmation Order.
 
 
33

--------------------------------------------------------------------------------

 
 
9.7           Trust Continuance.  The resignation, death, incapacitation,
dissolution, liquidation, or removal of the Trustee shall not terminate the
Trust or revoke any existing agency created pursuant to this Agreement or
invalidate any action theretofore taken by the Trustee.
 
9.8           Compensation of Trustee and Costs of Administration.  The Trustee
shall receive fair and reasonable compensation for its services in accordance
with the terms and conditions of the Plan, which shall be a charge against and
paid out of the Trust Assets.  All costs, expenses, and obligations incurred by
the Trustee (or professionals who may be employed by the Trustee in
administering the Trust, in carrying out their other responsibilities under this
Agreement, or in any manner connected, incidental, or related thereto) shall be
paid by the Trust from the Trust Assets prior to any Distribution to the
Beneficiaries.  The terms of the compensation of the Trustee are set forth on
Exhibit A hereto.
 
9.9           Appointment of Supplemental Trustee.  If any of the Trust Assets
are situated in any state or other jurisdiction in which the Trustee is not
qualified to act as trustee, subject to consulting with the Advisory Committee
(if applicable), the Trustee shall nominate and appoint a Person duly qualified
to act as trustee (the “Supplemental Trustee”) in such state or jurisdiction and
require from each such Supplemental Trustee such security as may be designated
by the Trustee in its discretion.  The Trustee may confer upon such Supplemental
Trustee all of the rights, powers, privileges and duties of the Trustee
hereunder, subject to the conditions and limitations of this Agreement, except
as modified or limited by the laws of the applicable state or other jurisdiction
(in which case, the laws of the state or other jurisdiction in which such
Supplemental Trustee is acting shall prevail to the extent necessary.  The
Trustee shall require such Supplemental Trustee to be answerable to the Trustee
for all monies, assets and other property that may be received in connection
with the administration of all property.  Subject to consulting with the
Advisory Committee (if applicable), the Trustee may remove such Supplemental
Trustee, with or without cause, and appoint a successor Supplemental Trustee at
any time by executing a written instrument declaring such Supplemental Trustee
removed from office and specifying the effective date and time of removal.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE X

 
Duration of Trust
 
10.1           Duration.  Once the Trust becomes effective upon the Effective
Date of the Plan, the Trust and this Agreement shall remain and continue in full
force and effect until the Trust is terminated.
 
10.2           Termination On Payment of Trust Expenses and Distribution of
Trust Assets.  Upon the payment of all costs, expenses, and obligations incurred
in connection with administering the Trust, and the Distribution of all Trust
Assets in accordance with the provisions of the Plan, the Confirmation Order,
and this Agreement, the Trust shall terminate and the Trustee shall have no
further responsibility in connection therewith except as may be required to
effectuate such termination under relevant law.
 
10.3           Termination After Five Years.  If the Trust has not been
previously terminated pursuant to Article 10.2 hereof, on the fifth anniversary
of the Effective Date, and unless the Trust term has been otherwise extended by
the Bankruptcy Court (such extension to be approved by the Bankruptcy Court
within six (6) months of the beginning of the extended term), the Trustee shall
distribute all of the Trust Assets to the Beneficiaries in accordance with the
Plan, and immediately thereafter the Trust shall terminate and the Trustee shall
have no further responsibility in connection therewith except to the limited
extent set forth in section 10.5 of this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
10.4           No Termination by Beneficiaries.  The Trust may not be terminated
at any time by the Beneficiaries.
 
10.5           Continuance of Trust for Winding Up; Discharge and Release of
Trustee.  After the termination of the Trust and solely for the purpose of
liquidating and winding up the affairs of the Trust, the Trustee shall continue
to act as such until its duties have been fully performed.  Except as otherwise
specifically provided herein, upon the Distribution of the Trust Assets
including all excess reserves, the Trustee shall be deemed discharged and have
no further duties or obligations hereunder.  Upon a motion by the Trustee, the
Bankruptcy Court may enter an order relieving the Trustee, its employees,
professionals, and agents of any further duties, discharging and releasing the
Trustee from all liability related to the Trust, and releasing the Trustee’s
bond, if any.
 
ARTICLE XI

 
Miscellaneous
 
11.1           Cumulative Rights and Remedies.  The rights and remedies provided
in this Agreement are cumulative and not exclusive of any rights and remedies
under law or in equity.
 
11.2           Notices.  All notices to be given to Beneficiaries may be given
by ordinary mail, or may be delivered Personally, to the Holders at the
addresses appearing on the books kept by the Trustee.  Any notice or other
communication which may be or is required to be given, served, or sent to the
Trustee shall be in writing and shall be sent by registered or certified United
States mail, return receipt requested, postage prepaid, or transmitted by hand
delivery or facsimile (if receipt is confirmed) addressed as follows:
 
 
36

--------------------------------------------------------------------------------

 
 
If to the Trust:
 
Jennifer Convertibles Litigation Trust
c/o KDW Restructuring & Liquidation Services LLC
101 Park Avenue
New York, New York 10178
Attn: James S. Carr
Tel: (212) 808-7800
Fax: (212) 808-7897


or to such other address as may from time to time be provided in written notice
by the Trustee.
 
11.3           Bond.  Notwithstanding any state or other applicable law to the
contrary, the Trustee (including any successor Trustee) shall be exempt from
giving any bond or other security in any jurisdiction.
 
11.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
11.5           Successors and Assigns.  This Agreement shall inure to the
benefit of and shall be binding upon the Parties and their respective successors
and assigns.
 
11.6           Particular Words.  Reference in this Agreement to any Section or
Article is, unless otherwise specified, to that such Section or Article under
this Agreement.  The words “hereof,” “herein,” and similar terms shall refer to
this Agreement and not to any particular Section or Article of this Agreement.
 
11.7           Execution.  All funds in the Trust shall be deemed in custodia
legis until such times as the funds have actually been paid to or for the
benefit of a Beneficiary, and no Beneficiary or any other Person can execute
upon, garnish or attach the Trust Assets or the Trustee in any manner or compel
payment from the Trust except by Final Order of the Bankruptcy Court.  Payments
will be solely governed by the Plan and this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
11.8           Amendment.  This Agreement may be amended by written agreement of
the Trustee and the Advisory Committee or by order of the Bankruptcy Court.
 
11.9           No Waiver.  No failure or delay of any party to exercise any
right or remedy pursuant to this Agreement shall affect such right or remedy or
constitute a waiver thereof.
 
11.10           No Relationship Created.  Nothing contained herein shall be
construed to constitute any relationship created by this Agreement as an
association, partnership or joint venture of any kind.
 
11.11           Severability.  If any term, provision covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions
contained in this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
 
11.12           Further Assurances.  Without limitation of the generality of
section 2.4 of this Agreement, the Parties agree to execute and deliver all such
documents and notices and to take all such further actions as may reasonably be
required from time to time to carry out the intent and purposes and provide for
the full implementation of this Agreement and the pertinent provisions of the
Plan, and to consummate the transactions contemplated hereby.
 
11.13           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
 
11.14           Jurisdiction.  The Bankruptcy Court shall have jurisdiction of
the Trust, Trustee, and Trust Assets, including, without limitation, the
determination of all disputes arising out of or related to administration of the
Trust.  The Bankruptcy Court shall have exclusive jurisdiction and venue to hear
and finally determine all matters among the Parties arising out of or related to
this Agreement or the administration of the Trust.
 
[Signature Page Follows]

 
 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have or are deemed to have executed this
Agreement as of the day and year written above.
 
 

 
JENNIFER CONVERTIBLES, INC.
on behalf of itself and its direct and indirect Debtor subsidiaries
         
By:
/s/ Rami Abada    
Name:
Rami Abada    
Title:
President

 
 

 
KDW RESTRUCTURING & LIQUIDATION SERVICES LLC,
not individually, but solely as Trustee of the Jennifer Convertibles Litigation
Trust
         
By:
/s/ James D. Hunt    
Name:
James D. Hunt    
Title:
Chief Operating Officer



 
39

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
Exhibit A


Terms of Compensation of Trustee
 
1.)
Compensation.  In consideration for the services of the Trustee under this
Agreement, the Trustee shall receive the following compensation from the Trust
Assets: (i) start-up costs not to exceed $10,000; (ii) a monthly fee of $10,000;
and (iii) reimbursement of reasonable and necessary expenses, including payment
of all fees and expenses of the Trustee’s attorneys incurred after the Effective
Date in connection with the Trust.
 

2.)
Payment of Monthly Fee and Start-Up Costs; Full Fee for Initial Month.  The
Trustee’s monthly fee, together with payment of any start-up costs and expenses
under the above paragraph, shall be payable out of the Trust Assets beginning on
the Effective Date and continuing thereafter until the Trustee is
discharged.  The first monthly fee shall be incurred immediately on appointment
of the Trustee even if the Trustee is appointed before the Effective Date,
although in such case the monthly fee(s) shall not become payable until the
Effective Date but shall accrue each month and remain unpaid until that date
occurs.  The Trustee shall be entitled to payment of its entire monthly fee,
without prorating, for and beginning with the month in which the Trustee is
appointed
 

3.)
Means and Timing of Payment.  The Trustee’s monthly fee shall be automatically
paid in advance by wire transfer or equivalent electronic means in the Trustee’s
discretion on the Effective Date and thereafter on the first day of each month
though and including the month in which the Trustee is discharged.




